VELVA L. PRICE
   T r a vis C ou n t y D is t r ict C l e r k
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   June 26, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. BOX 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle:

   A clerk’s record in cause number, D-1-GN-14-000367; 03-15-00341-CV, styled, Antioch St. Johns
   Cemetery Company, et al vs. The Texas Department of Banking Commissioner is due in your office
   on Monday, June 29, 2015. This office is notifying you that it has not received payment for the record
   as of June 26, 2015.

   If you have any questions please contact me at (512) 854-3229.

   Sincerely,


   Kirby Hernandez
   Deputy Court Clerk

   cc:          Kevin S. Wiley, Jr
                Deborah H. Loomis
                Court File




Administrative Offices      Civil and Family Division      Criminal Division              Jury Office
   (512) 854-9457                (512) 854-9457              (512) 854-9420             (512) 854-9669
   fax: 854-4744                 fax: 854-9549               fax: 854-4566              fax: 854-4457